Citation Nr: 0501581	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  93-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury. 

2.  Entitlement to service connection for residuals of a back 
injury. 

3.  Entitlement to service connection for hypertension. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The appellant served on active duty from March 1966 to 
November 1969.  He also served in the Army Reserve and 
National Guard with a period of active duty for training from 
July 31, 1976, to August 13, 1976.  In addition, he served on 
active duty from February to December 1991. 

Procedural History 

This matter is before the Board of Veterans' Appeals on 
appeal of a July 1990 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a December 1992 administrative decision, the RO determined 
that the character of discharge for the appellant's period of 
service from February to December 1991 was a bar to payment 
of VA compensation for any disability related to that period 
of service.  In September 1993 at a hearing before the Board, 
the appellant withdrew from his appeal the issue of service 
connection for a chest condition.  In May 1995, the Board 
remanded this case to the RO for further development.  In 
February 1997, the Board notified the appellant that as the 
Board Member who conducted the September 1993 was no longer 
employed by the Board, he had the right to another hearing, 
which he subsequently declined.  In April 1997 the Board 
again remanded this case to the RO. 

After the remand development, in a November 1999 decision, 
the Board found that new and material evidence had been 
presented to reopen the claims of service connection for 
residuals of neck and back injuries.  The Board then denied 
service connection for the injuries, as well as for 
hypertension, on the basis that the claims were not well 
grounded.

On appeal of the November 1999 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court), the Court, in a 
January 2001 order, vacated Board's decision on procedural 
grounds and remanded the case to the Board for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the legal concept of well-groundedness and 
enhanced VA's duties to notify and to assist a claimant in 
substantiating a claim.  In July 2001, the Board remanded the 
case to the RO for procedural and evidentiary development.  
In an August 2001 letter and in the September 2001 
supplemental statement of the case, the RO notified the 
appellant of the VCAA.  

The case was returned to the Board in January 2002.  In 
February 2002, the appellant withdrew a request for a hearing 
and appointed Disabled American Veterans as his 
representative.  In September 2003, the Board remanded the 
case so that the RO could consider additional evidence.  In 
March 2004, the RO issued a supplemental statement of the 
case and returned the case to the Board. 

The issues of service connection for residuals of neck and 
back injuries are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  Appellate 
review of the issue of service connection for hypertension is 
deferred, pending completion of the remand. 


REMAND

In August 2004, the Board requested a forensic laboratory 
examination to determine the authenticity of documents 
submitted by the appellant in conjunction with his claim for 
VA disability compensation.  In October 2004, the Board 
obtained the forensic laboratory report from the Office of 
the Inspector General of the Department of Veterans Affairs. 

As the Board has obtained evidence that was not considered by 
the RO and has not obtained the appellant's waiver, the 
evidence must be referred to the RO for initial 
consideration.  For this reason, the case is remanded for the 
following action.

In adjudicating the claims of service 
connection for residuals of injuries to 
the neck and back, consider the Forensic 
Laboratory Report, dated October 18, 
2004.  


If the benefits sought are denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	NANCY R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




